Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This office action has been issued in response to arguments/amendments filed on 04/18/2022. Claims 1 and 13 are amended.  Claims 32-33 are cancelled. Claims 1-31 and 34-35 are presented for examination.


Response to Arguments
1.	The e-Terminal disclaimers filed on 04/18/2022 has been reviewed and are accepted.  The terminal disclaimer has been recorded. 

2.	Applicant’s arguments/amendments regarding the rejection of claims 1 and 13, filed on 04/18/2022 as recited in pages 2-4, have been fully considered but arguments are moot because newly added limitation to the claim (s) requires a new ground of rejection necessitated by amendments.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.	Claims 1-31 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Schoen et al. (US Pub No. 2015/0281225, hereinafter “Schoen”) in view of Paruchuri et al. (US Pub No. 2015/0161360, hereinafter “Paruchuri”) further in view of Podanoffsky (US Pub. No. 2005/0181142, hereafter “Podanoffsky”).

Regarding claim 1, Schoen does disclose, a method of operating a primary user device to provide authorization for a network service on a secondary user device, the method comprising: providing a prompt for user input of credentials for the network service (Schoen, (para. [0151]), receive request from client device to generate authentication token for service account at block 324; (para. [0044]), where to authenticate or facilitate the authentication of one or more clients 102-a requesting authentication tokens for one or more service accounts, the directory service application 110 may also expose and/or implement one or more application program interfaces (APIs). The admin management application 114 and/or the token management application 172 may utilize the one or more APIs to authenticate the one or more clients 102-a requesting service accounts and/or authentication tokens for the service accounts based on the client account information (e.g., client account identifier or client account UPN, and client account password) associated with the one or more clients 102-a); receiving an access token from a back-end system (Schoen, (para. [0155]), provide at least the authentication token to client device at block 332); 
Schoen does not explicitly disclose but the analogous art Paruchuri discloses, transmitting a request for a voucher over a network to the back-end system; after transmitting the request for a voucher, receiving a voucher over the network from the back-end system; and transferring the voucher to the secondary user device (Paruchuri, (para. [0019]), computing device 102 is configured to provide functions that allow a user of computing device 102 to request and receive a token associated with limited rights in selected media through a subscriber of a first digital media service and transfer the limited rights in the selected media defined by the token to an appropriately configured second device such as computing device 104).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schoen by including request/receiving voucher and transferring the voucher to the secondary user device taught by Paruchuri for the advantage of restricting or severely limitting the ability to share and present particular digital media (Paruchuri, (para. [0002])).
Schoen-Paruchuri does not explicitly disclose but the analogous art Padanoffsky discloses, wherein the voucher is encoded in an animated image (Padanoffsky, (claim 2), … certificates encoded into a graphical image; (para. [0050]), where images are encoded in one of several industry standard formats such as JPEG, GIF (animated image), PNG, and BMP). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schoen-Paruchuri by including the voucher is encoded in an animated image taught by Padanoffsky for the advantage of signing documents (Padanoffsky, (para. [0046])).



Regarding claim 2, the combination of Schoen-Paruchuri-Padanoffsky does disclose, the method of Claim 1, further comprising accepting user input of credentials for the network service through a user interface of the primary user device (Schoen, (para. [0044]), where the admin management application 114 and/or the token management application 172 may utilize the one or more APIs to authenticate the one or more clients 102-a requesting service accounts and/or authentication tokens for the service accounts based on the client account information (e.g., client account identifier or client account UPN, and client account password) associated with the one or more clients 102-a).  

Regarding claim 3, the combination of Schoen-Paruchuri-Padanoffsky does disclose, the method of Claim 2, further comprising transmitting the user credentials for the network service over the network to the back-end system (Schoen, (para. [0044] and figure 1), network interconnect 112).  

Regarding claim 4, the combination of Schoen-Paruchuri-Padanoffsky does disclose, the method of Claim 1, wherein providing the prompt for user input credentials comprises providing the prompt for user input credentials through a user interface of the primary user device (Schoen, (para. [0151]), receive request from client device to generate authentication token for service account at block 324; (para. [0044]), where to authenticate or facilitate the authentication of one or more clients 102-a requesting authentication tokens for one or more service accounts, the directory service application 110 may also expose and/or implement one or more application program interfaces (APIs). The admin management application 114 and/or the token management application 172 may utilize the one or more APIs to authenticate the one or more clients 102-a requesting service accounts and/or authentication tokens for the service accounts based on the client account information (e.g., client account identifier or client account UPN, and client account password) associated with the one or more clients 102-a).  

Regarding claim 5, the combination of Schoen-Paruchuri-Padanoffsky does disclose, the method of Claim 1, wherein, receiving the access token is performed after transmitting the user credentials for the network service (Schoen, (para. [0151]), receive request from client device to generate authentication token for service account at block 324; (para. [0155]), provide at least the authentication token to client device at block 332.  

Regarding claim 6, the combination of Schoen-Paruchuri-Padanoffsky does disclose, the method of Claim 1, wherein the user credentials comprise a user name and a password that are associated with a user (Schoen, (para. [0044]), where the client account information (e.g., client account identifier or client account UPN, and client account password) associated with the one or more clients 102-a).  

Regarding claim 7, the combination of Schoen-Paruchuri-Padanoffsky does disclose, the method of Claim 1, wherein the back-end system comprises an authentication and/or authorization function that is configured to collect and process user credentials to verify an identity of a user that is in control of the primary user device (Schoen, (para. [0044]), once the request for the collection of service accounts has been received, the authentication token management system may be further arranged to authenticate the one or more received requests).  

Regarding claim 8, the combination of Schoen-Paruchuri-Padanoffsky does disclose, the method of Claim 7, wherein authorization of the primary user device to interact with the back-end system is based on the authentication and/or authorization function to be performed at the primary user device (Schoen, (para. [0016]), after the requests have been validated, the authentication token management system may be arranged to generate the authentication tokens for the one or more service accounts).  

Regarding claim 9, the combination of Schoen-Paruchuri-Padanoffsky does disclose, the method of Claim 7, wherein the primary user device submits the user credentials to an authorization/authentication portal to authorize/authenticate the user (Schoen, (para. [0044]), where to authenticate or facilitate the authentication of one or more clients 102-a requesting authentication tokens for one or more service accounts, the directory service application 110 may also expose and/or implement one or more application program interfaces (APIs). The admin management application 114 and/or the token management application 172 may utilize the one or more APIs to authenticate the one or more clients 102-a requesting service accounts and/or authentication tokens for the service accounts based on the client account information (e.g., client account identifier or client account UPN, and client account password) associated with the one or more clients 102-a).  

Regarding claim 10, the combination of Schoen-Paruchuri-Padanoffsky does disclose, the method of Claim 9, wherein, responsive to successfully authorizing/authenticating the user login credentials, the method further comprises agreeing on the access token to be used by the primary user device (Schoen, (para. [0081,0051]), by utilizing security tokens received from client devices 104-b, the authentication token management application 172 may establish at least a trusted connection with one or more client devices 104-b. Optionally, the authentication token management component 174 may further provide a trusted session cookie to the one or more client devices 104-b, so that the authentication token management component 174 may establish a trusted connection with one or more client devices 104-b for any subsequent communications between the authentication token management application 172 and the one or more client devices 104-b).  

Regarding claim 11, the combination of Schoen-Paruchuri-Padanoffsky does disclose, the method of Claim 1, wherein the request for a voucher includes the access token (Paruchuri, (para. [0029]), the authentication information may include information that can be used to identify and/or verify that the rights associated with the token are valid and authorize the use).  

Regarding claim 12, the combination of Schoen-Paruchuri-Padanoffsky does disclose, the method of Claim 1, wherein transmitting the request for a voucher comprises transmitting the request responsive to user input to assist authorization of the secondary user device (Paruchuri, (para. [0028]), the limited rights may require that the computing device 102 and any device, such as computing device 104, to which computing device 102 transfers the token remain within a certain proximity of one another, or one or both of the devices remain within a selected distance from a point related to the location of the transfer, after the information is transferred to the second device).  

Regarding claim 13, the substance of the claimed invention is similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.
 
Regarding claim 14, the substance of the claimed invention is similar to that of claim 2. Accordingly, this claim is rejected under the same rationale.
  
Regarding claim 15, the substance of the claimed invention is similar to that of claim 3. Accordingly, this claim is rejected under the same rationale.
  
Regarding claim 16, the substance of the claimed invention is similar to that of claim 5. Accordingly, this claim is rejected under the same rationale.
  
Regarding claim 17, the substance of the claimed invention is similar to that of claim 6. Accordingly, this claim is rejected under the same rationale.

Regarding claim 18, the substance of the claimed invention is similar to that of claim 7. Accordingly, this claim is rejected under the same rationale.

Regarding claim 19, the substance of the claimed invention is similar to that of claim 8. Accordingly, this claim is rejected under the same rationale.
 
Regarding claim 20, the substance of the claimed invention is similar to that of claim 2. Accordingly, this claim is rejected under the same rationale.

Regarding claim 21, the substance of the claimed invention is similar to that of claim 2. Accordingly, this claim is rejected under the same rationale.
  

Regarding claim 22, the substance of the claimed invention is similar to that of claim 9. Accordingly, this claim is rejected under the same rationale.
  
Regarding claim 23, the substance of the claimed invention is similar to that of claim 10. Accordingly, this claim is rejected under the same rationale.
  
Regarding claim 24, the substance of the claimed invention is similar to that of claim 11. Accordingly, this claim is rejected under the same rationale.
.  
Regarding claim 25, the substance of the claimed invention is similar to that of claim 12. Accordingly, this claim is rejected under the same rationale.
  
Regarding claim 26, the substance of the claimed invention is similar to that of claim 12. Accordingly, this claim is rejected under the same rationale.

Regarding claim 27, the combination of S Schoen-Paruchuri-Padanoffsky does disclose, the primary user device of Claim 13, wherein the processor is further configured to: provide a prompt for user input to initiate transferring the voucher to the secondary user device responsive to receiving the voucher, and accept user input to initiate transferring the voucher to the secondary user device based on the prompt, wherein transferring the voucher comprises transferring the voucher responsive to accepting the user input to initiate transferring the voucher (Paruchuri, (para. [0032]), at 508, upon tapping the devices together, the devices communicate through NFC and computing device 104 is required to authorize the transfer. This may be done, for example, by prompting the user of computing device 104 to accept or deny the transfer).  

Regarding claim 28, the combination of Schoen-Paruchuri-Padanoffsky does disclose, the primary user device of Claim 13, wherein transferring the voucher comprises transferring the voucher directly to the secondary user device (Paruchuri, (para. [0019]), computing device 102 is configured to provide functions that allow a user of computing device 102 to request and receive a token associated with limited rights in selected media through a subscriber of a first digital media service and transfer the limited rights in the selected media defined by the token to an appropriately configured second device such as computing device 104).  

Regarding claim 29, the combination of Schoen-Paruchuri-Padanoffsky does disclose, the primary user device of Claim 28 wherein transferring the voucher directly comprises transferring the voucher directly to the secondary user device without user input of the voucher through a user interface at the secondary user device (Paruchuri, (para. [0019]), computing device 102 is configured to provide functions that allow a user of computing device 102 to request and receive a token associated with limited rights in selected media through a subscriber of a first digital media service and transfer the limited rights in the selected media defined by the token to an appropriately configured second device such as computing device 104).  

Regarding claim 30, the combination of Schoen-Paruchuri-Padanoffsky does disclose, the primary user device of Claim 13, wherein transferring the voucher comprises transferring the voucher to the secondary user device via a short range communication interface (Paruchuri, (para. [0028]), the limited rights may require that the computing device 102 and any device, such as computing device 104, to which computing device 102 transfers the token remain within a certain proximity of one another, or one or both of the devices remain within a selected distance from a point related to the location of the transfer, after the information is transferred to the second device. The limited rights may also include rights that remain valid until specifically revoked, for example, by the requesting user or by service 1).  

Regarding claim 31, the combination of Schoen-Paruchuri-Padanoffsky does disclose, the primary user device of Claim 30, wherein the short range communication interface comprises one of a Near Field Communications, NFC, interface, a Bluetooth interface, or an infrared interface (Paruchuri, (para. [0034]), the transfer of the token between the two devices 102 and 104 may be done by other methods than NFC. For example, alternative wireless protocols, such as Bluetooth, infrared (IR), wifi, wifi-direct, or a direct physical connector such as a universal serial bus (USB) connection, etc., may be used. In other alternatives, the transfer of the token from computing device 102 to device 104 may also be performed through a network, such as the communications networks 114, using, for example, RF data channels or wifi connections).  


Regarding claim 34, the combination of Schoen-Paruchuri-Padanoffsky does disclose, the primary user device of Claim 13, wherein the voucher is related to authorization of the of the secondary user device (Paruchuri, (para. [0028]), the limited rights may require that the computing device 102 and any device, such as computing device 104, to which computing device 102 transfers the token remain within a certain proximity of one another, or one or both of the devices remain within a selected distance from a point related to the location of the transfer, after the information is transferred to the second device).

Regarding claim 35, the combination of Schoen-Paruchuri-Padanoffsky does disclose, the primary user device of Claim 13, wherein the request for a voucher includes the access token (Paruchuri, (para. [0029]), the authentication information may include information that can be used to identify and/or verify that the rights associated with the token are valid and authorize the use).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI	whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (In USA or Canada) or 571-272-1000.

/MORSHED MEHEDI/Primary Examiner, Art Unit 2432